Citation Nr: 0923223	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-24 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder 
("PTSD").

2.  Entitlement to service connection for gastric esophageal 
reflux disorder ("GERD"), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from December 1966 
to December 1969.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Pittsburgh, Pennsylvania, which denied the 
Veteran's claims for service connection for hypertension, to 
include as secondary to PTSD, and service connection for 
GERD, to include as secondary to PTSD.  

In June 2008, a local hearing was held before a Decision 
Review Officer ("DRO") at the Detroit RO.  A transcript of 
this proceeding has been associated with the claims folder.  
The Board notes that although the Veteran requested a hearing 
before a Veterans Law Judge, he later withdrew this request.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence regarding whether the Veteran's service-connected 
PTSD contributed to, or otherwise aggravated his 
hypertension.

2.  There is an approximate balance of positive and negative 
evidence regarding whether the Veteran's service-connected 
PTSD contributed to, or otherwise aggravated his GERD.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his hypertension was aggravated by 
his PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310(a) (2008).

2.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his GERD was aggravated by his PTSD.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice and 
thus suggests that the recent change amounts to a substantive 
change in the regulation.  For this reason and as the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider his claim under the prior 
version of 38 C.F.R. § 3.310 as it is more favorable to the 
Veteran.

III. Analysis

The Veteran is currently service-connected for PTSD, 
evaluated at 70 percent disabling, effective November 18, 
2004.  He contends that his service-connected PTSD either 
directly caused, or aggravated his hypertension and GERD.  
(See Veteran's letter, April 2005; Informal Hearing 
Presentation ("IHP"), June 2009.) 

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any complaints of, 
treatment for or diagnosis of either hypertension or GERD 
during service.  While his service enlistment examination 
report is absent from the claims folder, his October 1969 
separation examination report shows no findings of either 
condition.  Although a September 1969 dental health 
questionnaire reveals that the Veteran answered "unknown" 
to the question of whether he had high or low blood pressure, 
there are no service treatment records showing that he ever 
had high blood pressure readings, or was ever diagnosed with 
hypertension.  The Board also notes that the Veteran has 
never claimed direct service connection for hypertension or 
GERD.  During his June 2008 RO hearing, he specifically 
testified that he did not develop either disease during 
service.  (See RO hearing, June 2008.)

A review of the claims folder reveals that following service, 
the Veteran neither sought treatment for, nor was diagnosed 
with either hypertension or GERD until more than 25 years 
after service.  Although there are no contemporaneous 
treatment records in the claims folder, the Veteran reports 
that he was first prescribed medication for hypertension 
around 1995; he claims, however, that he was first treated 
for the disease in 1975.  (See letter from Veteran, April 
2005.)  His treating VAMC practitioner, C.Z., said that he 
has been continuously taking medication for hypertension 
since April 1997.  (See C.Z. letter, March 2007.)  With 
regard to GERD, he contends that he was initially prescribed 
medication for symptoms of the disease in 1996; he adds that 
an earlier 1987 upper GI series revealed normal findings.  
(See VA examination report, March 2006.)  

The Veteran first began receiving psychological treatment for 
PTSD in April 2004, at which time he told his therapist that 
suffered from regular anxiety/panic attacks, which resulted 
in increased blood pressure and an increase in indigestion 
and other GERD symptoms.  (See psychosocial assessment from 
Dr. Terrance Hickman, August 2004.)  During a July 2005 
psychosocial assessment and employability evaluation, in 
which the Veteran was diagnosed with PTSD, the examiner noted 
that he had generalized anxiety and 2-3 panic attacks per 
week.  (See report from Dr. Elaine Tripi.)  The Veteran told 
Dr. Tripi at that time that he believed that his hypertension 
and GERD were secondary to his PTSD.  Id.  
The claims folder shows that the Veteran has been undergoing 
regular medical treatment at the Iron Mountain VA Medical 
Center ("VAMC") in Marquette, Michigan with C.Z., who is a 
family nurse practioner and holds a Master of Science degree 
in Nursing, since approximately 2001.  (See letter from C.Z., 
March 2007.)  VAMC treatment notes beginning in April 2004 
show that the Veteran was seen with complaints of increasing 
indigestion, burning and intestinal bloating because his GERD 
medication was not working well.  He said that he had 
experienced some anxiety the previous night, at which time 
his blood pressure increased, but that it had returned to 
normal.  In November 2004, C.Z. diagnosed him with 
hypertension, controlled with medication, and GI indigestion, 
controlled, but needing more medication.  In August 2005, she 
diagnosed him with GERD, and noted that he was to start a new 
medication.  

The claims folder contains a May 2004 letter from C.Z., in 
which she wrote that the Veteran's long-standing anxiety and 
possible PTSD were causing spikes in his blood pressure 
readings and increased GERD symptoms.  She noted that she had 
attempted to treat him for these conditions with anti-anxiety 
medication, but that he had suffered an allergic reaction.  
She opined that his history of hypertension and GERD were as 
likely as not secondary to his long-standing anxiety/PTSD.   

In September 2005, Kimberley Hanert, D.O., wrote a letter, in 
which she noted that she had recently evaluated the Veteran 
for ongoing anxiety associated with PTSD.  She said that he 
had recently been prescribed Lexapro (an antidepressant also 
used to treat generalized anxiety disorder) to control his 
irritability, panic attacks and nightmares, and stated that 
it would also help control his GERD and hypertension, which 
she believed resulted from his PTSD.  She concluded that 
after reviewing his history, including his physical and 
mental disorders, it was her opinion that these disorders 
were a direct result of his PTSD.  

In March 2006, the Veteran was afforded a VA examination in 
connection with his service connection claims.  Regarding his 
hypertension, the Veteran said that his blood pressure 
readings were generally normal except for when he had 
increased anxiety or anxiety attacks; he claimed that this 
was his only aggravating factor for hypertension.  Regarding 
GERD, he said that his daily medication prevented symptoms, 
but that without the medication, he experienced constant 
reflux with heartburn and nausea.  However, he also admitted 
to experiencing these same symptoms when he over-indulged in 
Mexican food.  He recounted a past history of alcohol abuse 
and dependence from 1966 to approximately 1989, and an 
especially distinct period beginning in 1974 when he consumed 
one-and-a-half fifth bottles of whiskey and a six-pack of 
beer daily.  He also reported being a one-pack-per-day smoker 
for 14 years until 1980, at which time he quit.  During the 
physical examination, it was noted that his blood pressure 
readings were 140/86, 138/86 and 132/82, all within normal 
range.  The examiner also reviewed a March 2006 upper GI 
series from the VAMC, which revealed a minimal sliding hiatal 
hernia with GERD and tertiary peristalsis of the esophagus.  
Based on her review of the claims folder and physical 
examination, she concluded that the Veteran's history of 
heavy alcohol use and smoking were the most likely causes of 
his GERD.  She added that although he experienced a temporary 
aggravation of his symptoms whenever he experienced increased 
stress, his PTSD was not the cause his current condition.  
Regarding his diagnosis of essential hypertension, she said 
that the condition was stable with medication and that 
although an individual under increased stress can have a 
temporary increase in heart rate and blood pressure, once the 
stress is removed and the individual is calm, the blood 
pressure and heart rate return to normal.  She also noted 
that she knew of no medical literature that supports a 
relationship between PTSD and hypertension.  She concluded 
that although the Veteran's PTSD caused a temporary 
aggravation in his symptoms, his hypertension was less likely 
than not caused by his PTSD.

In March 2007, the Veteran's primary care provider, C.Z., 
submitted a second opinion letter, in which she wrote that 
she had been treating the Veteran and coordinating his 
private care for the past six years.  She also said that she 
had reviewed his VAMC medical treatment records from as far 
back as 1982, and noted that although his hypertension was 
fairly well-controlled with medication, it tended to increase 
during times of stress.  She added that his medical records 
contained several statements indicating that his stress 
levels were "inextricably intertwined" with his blood 
pressure readings and that his PTSD was a contributing and 
aggravating factor.  (See C.Z. letter, March 2007) (The Board 
notes that these statements appear to be absent from the 
claims folder).  She said that the Veteran had essential 
hypertension and that there were no other physiological 
factors in his medical records that were contributing to his 
condition.  She then cited a report from a Stanford 
University scientist who found that long-term adrenaline 
arousal of the body can lead to stress-exacerbated diseases, 
such as hypertension.  Thus, she concluded that it was more 
likely than not that the Veteran's PTSD contributed to and 
aggravated his hypertension.  With regard to his GERD, C.Z. 
cited two studies showing a direct correlation between 
chronic stress levels and the digestive system, one of which 
found that acute life-threatening stress episodes in PTSD 
were an important risk factor in the development of 
functional gastrointestinal disorders.  She also addressed 
the statement from the VA examiner, who had opined that the 
Veteran's long-term alcohol abuse and smoking had most likely 
caused his disease.  She stated that she had reviewed his 
1987 upper GI series, which had been negative for any 
disease, as well as the examining physician's comments, in 
which he suggested that the Veteran's symptomatology might 
respond to a reduction in tension.  She added that given that 
the Veteran had quit smoking in 1980 and quit drinking in 
1986 when he started his new job as a veteran's 
representative, it was very unlikely that these behaviors had 
contributed to or caused his GERD, which developed many years 
later.  She concluded that the Veteran's PTSD more likely 
than not contributed to and aggravated his GERD.

In September 2008, the Veteran underwent a second VA 
examination.  The examiner opined that the Veteran's PTSD had 
neither caused, nor acerbated his hypertension or GERD.  He 
stated that although mental diseases and stress can 
temporarily elevate blood pressure and increase gastric 
secretions during acute phases of the disorders, he was 
unaware of any medical literature to substantiate the 
Veteran's claim that PTSD either elevated his blood pressure 
or aggravated his GERD permanently.  He did not, however, 
address either of the opinions in the claims folder showing a 
positive link between the Veteran's disorders. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  38 C.F.R. § 3.102 (2006); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated 
that "[i]t is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, while two VA examiner's concluded that the 
Veteran's hypertension and GERD were temporarily increased 
and/or aggravated during periods of acute stress, but had not 
been caused by the disorder, one of the Veteran's private 
treating health care providers concluded that based on a 
review of his medical history, including his physical and 
mental disorders, it was more likely than not that his 
hypertension and GERD were a result of his PTSD.  (See Dr. 
Kimberley Hanert letter, September 2005.)  Of greater 
significance is the fact that the Veteran's treating nurse 
practitioner since 2001, a VAMC practioner with access to his 
complete VA treatment records, reviewed his these records 
going back more than two decades, and concluded, based on the 
clinical findings, that his service-connected PTSD had 
contributed to and/or aggravated his hypertension and GERD.  
(See letter from C.Z., March 2007.)  She specifically noted 
that despite the first VA examiner's opinion that the 
Veteran's alcohol abuse and heavy smoking had caused his 
hypertensive and GERD disorders, that he had been diagnosed 
with these conditions many years after he discontinued these 
habits.  Moreover, despite the VA examiners' comments that 
they were unaware of any medical treatise evidence that 
showed a relationship between PTSD and hypertension, or PTSD 
and GERD, C.Z. cited several medical studies showing that 
PTSD was an aggravating or contributing factor to both 
hypertension and GERD.  Id.  

Thus, after careful review of the complete evidence of 
record, the Board concludes that there is at least an 
approximate balance of positive and negative evidence 
regarding whether the Veteran's current hypertension and GERD 
were aggravated by his PTSD.  Consequently, having resolved 
doubt in favor of the Veteran, and having applied the pre-
October 2006 version of 38 C.F.R. § 3.310, as discussed 
above, the Board finds that the Veteran's claim for service 
connection for hypertension and GERD secondary to PTSD has 
been established.


ORDER


Entitlement to service connection for hypertension, secondary 
to PTSD, is granted.

Entitlement to service connection for GERD, secondary to 
PTSD, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


